48 N.Y.2d 790 (1979)
In the Matter of Stanley Glazer, Appellant,
v.
Board of Trustees of the Police Pension Fund, Article II, of the Police Department of the City of New York, Respondents.
Court of Appeals of the State of New York.
Argued October 15, 1979.
Decided November 15, 1979.
Louis L. Stutman for appellant.
Allen G. Schwartz, Corporation Counsel (Carolyn E. Demarest and L. Kevin Sheridan of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (66 AD2d 759).